MEMORANDUM **
Ruth Ann Gillings appeals pro se the district court’s order dismissing for lack of jurisdiction and failure to state a claim her action alleging that the Internal Revenue Service’s (“IRS”) notice of tax deficiency was wrongful and that the IRS violated her constitutional rights by not responding to her request for an “Office Examination Interview.” We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s dismissal for lack of jurisdiction, Nike, Inc. v. Comercial Iberica de Exclusivas Deportivas, S.A., 20 F.3d 987, 990 (9th Cir.1994), and we affirm the district court order.
The district court properly dismissed Gillings’ action for lack of jurisdiction because sovereign immunity bars all suits against the federal government unless it expressly consents to be sued. The IRS and its agents in their official capacities have not waived sovereign immunity, and thus, Gillings’ action is barred. See Gil*991bert v. DaGrossa, 756 F.2d 1455, 1458 (9th Cir.1985).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.